DETAILED ACTION
Status of Claims
This action is responsive to the response filed 09/09/2021.
Claims 5 and 12 have been previously canceled.
Claims 1 and 8 have been newly amended.
Claims 1-4, 6-11, 13-16 are currently pending and have been examined.


Response to Amendment
 	Applicant’s amendments dated 09/09/2021 have been fully considered. 
	 
Response to Arguments
Applicant’s argument have been fully considered but are moot in light of the current grounds of rejection as necessitated by applicant’s amendments. Specifically, Coinbase (founded 2012) teaches that a hosted wallet may handle keys and sign transactions using the keys and such transactions would be processed based on smart contracts (smart contracts being a basic function used in blockchain networks such as bitcoin, ethereum, etc.). Therefore It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine such teachings to that of having a policy enforcer as found in Kacker before the signing of transactions, as well as the usage of wallet applications and transactions as found in Antonopoulos, by having a user request a transaction, the policies of the transaction be checked, the key be used by the hosted wallet for enacting the transaction, and the transaction to be processed between the sender and the receiver as expected.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Antonopoulos (“Mastering Bitcoin” 2014) in view of Kacker (US 2004/0151308 A1) and Coinbase (“Hosted Wallet” accessed 09/16/2021, Coinbase dated 2012) 
Regarding Claims 1 and 8:
Antonopoulos teaches a method for policy-based control of secure transactions from a sender computing device to a receiver computing device using cryptocurrency electronic coins comprising the steps of: storing a sender private key in a trusted partition in memory of the sender computing device;   (Page 24, 61, etc. “This output is payable to whoever can present a signature from the key corresponding to Bob’s public address”. Since only Bob has the wallet with the keys corresponding to that address, only Bob’s wallet can present such a signature to redeem this output… The digital keys are not actually stored in the network, but are instead created and stored by end-users in a file, or simple database, called a wallet” keys are stored.)
associating electronic coins with a digital wallet application in an untrusted partition in memory of the sender computing device; receiving a receiver address form the receiver computing device; initiating a transaction request form the sender to the receiver for at least one of the electronic coins….transmitting the transaction from the sender to the receiver using the receiver address; (Page 6, 10-13, 24, 70, “user has to download an application… ready to receive funds…wallet application randomly generated a private key… once it has been associated with a transaction. It becomes part of the known addresses in the network… 
Antonopoulos does not specifically disclose intercepting the transaction request by an agent and transmitting said transaction request to a policy management server via an encrypted backchannel,… adjudicating the transaction request by the policy management server based on policy condition and information associated with the electronic coin, 
Kacker, an analogous art of Antonopoulos and the current application, teaches intercepting the transaction request by an agent and transmitting said transaction request to a policy management server via an encrypted backchannel,… adjudicating the transaction request by the policy management server based on policy condition and information associated with the electronic coin,  (Paragraph 0012-0016, “A user who has obtained given encrypted data (e.g., directly from the data packaging service or associated distribution services or from another user in a peer-to-peer transaction) may be granted access to the content in the encrypted data (e.g., by being provided with an appropriate private key) through a policy enforcement service. The policy enforcement service may use various types of policy information in determining whether or not to grant access to a given user. For example, global policy information may dictate that no videos of rating R may be released to users who are less than 17 years of age. Policy information may also be used to implement commercial subscription rules (e.g., "if a user is on the "Spielberg Special Plan," a private key may be issued for all movies whose director is Steven Spielberg). The policy information that is used by the policy enforcement service is typically provided to the policy enforcement service by the user in the form of an access request containing the public key (and its included policy information), but global policy information (e.g., information already known to the policy enforcement service) need not be retransmitted and may be used to supplement or override the policy information provided in the access request. Global policy information used by the policy enforcement server in regulating user access to data may be based on prearranged industry standards or government regulations, etc. Such policy information need not be provided to the policy enforcement service by the user, because it is already in the possession of the policy enforcement service. “ keys may be held until policies are fulfilled, then the key is release.)

Antonopoulos does not explicitly disclose where the sender may not have knowledge of specific parameters used by the policy management server for adjudication… completing the transaction with the sender private key using a cryptocurrency process associated with said electronic coins when the transaction request is allowed by the policy management server;
However, Coinbase, an analogous art of Antonopoulos and the current application, teaches where the sender may not have knowledge of specific parameters used by the policy management server for adjudication… completing the transaction with the sender private key using a cryptocurrency process associated with said electronic coins when the transaction request is allowed by the policy management server; (“Much like one needs the password to an email account to be able to access and send a message from that email address, wallets have what is called a private key that is needed to send funds from a digital currency wallet. Coinbase is a hosted wallet service, which means we manage your private keys for you, securing your funds with a password” in coinbase’s system, you request to make a transaction, and the coinbase wallet signs/enacts the transactions according to smart contracts that are not actively seen by the user, but whose rules must be followed in order for a transaction to be actively processed.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of having keys and transaction processing be managed by a separate party as disclosed by Coinbase to the teachings of processing transactions using keys as disclosed by the combination of Antonopoulos and Kacker by having the user request a transaction to occur, have the key managing entity check the transaction parameters against relevant smart contracts, and enact the transactions using the user’s key managed by the entity without having to have the user personally utilize the key in order to reduce risk of losing private keys, and increasing security by allowing for keys to be 
	It is noted that while the article form Coinbase was accessed in 2021, the processes found in the article, e.g. the hosted wallet, and the usage of smart contracts are most certainly the basic functions that Coinbase and the Bitcoin system were utilizing at Coinbase’s founding of 2012.

Regarding Claim 2:
Antonopoulos further teaches wherein the sender private key for accessing the electronic coins is held in a secure hardware module that requires one or more separate private keys to obtain access to the secure hardware module. (Page 98, “a common standard for encrypting private keys with a passphrase and encoding them with Base58Check so that they can be stored securely on backup media, transported securely between wallets or in any other conditions where the key might be exposed. “)

Regarding Claim 3:
Antonopoulos further teaches wherein the sender private key for accessing the electronic coins is held in a secure removable media that requires one or more separate private keys to obtain access to the secure removable media. (Page 98, “a common standard for encrypting private keys with a passphrase and encoding them with Base58Check so that they can be stored securely on backup media, transported securely between wallets or in any other conditions where the key might be exposed.”)

Regarding Claim 4:
Antonopoulos further teaches wherein the digital wallet application includes one or more payment policies specific to a transaction, Page 100, 131-132, “The bitcoin multisignature feature is designed to require M signatures (also known as the “threshold”) from a total of N keys, known as an M-of-N multi-sig, where M is equal to or less than N… The general form of a locking script setting an M-of-N multi-signature”)

Regarding Claim 6:
Antonopoulos further teaches wherein the policy management subsystem requires a digital signature from the originating sender to validate the transaction. (Page 100, 131-132, “The bitcoin 

Regarding Claims 7 and 14:
Antonopoulos further teaches wherein the policy management server further requires one or more digital signatures in addition to that of the originating sender to validate the transaction.(Page 100, 131-132, “The bitcoin multisignature feature is designed to require M signatures (also known as the “threshold”) from a total of N keys, known as an M-of-N multi-sig, where M is equal to or less than N… The general form of a locking script setting an M-of-N multi-signature”)

Regarding Claim 9:
Antonopoulos further teaches wherein the electronic coins are accessed within a secure hardware module using a separate private key. (Page 98, “a common standard for encrypting private keys with a passphrase and encoding them with Base58Check so that they can be stored securely on backup media, transported securely between wallets or in any other conditions where the key might be exposed.”)

Regarding Claim 10:
Antonopoulos further teaches wherein the electronic coins are accessed within a secure removable media device using a separate private key. (Page 98, “a common standard for encrypting private keys with a passphrase and encoding them with Base58Check so that they can be stored securely on backup media, transported securely between wallets or in any other conditions where the key might be exposed.”)

Regarding Claim 11:
Antonopoulos further teaches wherein the sender private key is accessible only via one or more separate private keys. (Page 98, “a common standard for encrypting private keys with a passphrase and encoding them with Base58Check so that they can be stored securely on backup media, transported securely between wallets or in any other conditions where the key might be exposed.”)
Regarding Claim 13:
Antonopoulos further teaches wherein the validation of the transaction is based on policy information that includes at least one of : a digital signature from the originating user: a set of permitted or disallowed vendors; a maximum or minimum transaction amount; a maximum transaction frequency; a set of allowed or disallowed transaction locations; a set of allowed or disallowed purchase items; and an allowed or disallowed time period for the transaction, (Page 100, 131-132, “The bitcoin multisignature feature is designed to require M signatures (also known as the “threshold”) from a total of N keys, known as an M-of-N multi-sig, where M is equal to or less than N… The general form of a locking script setting an M-of-N multi-signature”)

Regarding Claims 15 and 16:
Antonopoulos in view of Kacker further teach a second digital wallet coupled to the receiver computing device and coinmnunicatively coupled to the sender computing device; wherein the digital wallet application of the sender computing device is further configured to associate policy conditions and contextual information to the transaction with the electronic coins prior to the transaction with the receiver; and a second policy management server coupled to the second digital wallet application, said second policy management server having policy conditions and a processor 6 configured to adjudicate the transaction request based on the policy conditions, the associated policy conditions, and the contextual information associated with the electronic coins. (the duplication of parts/processes is an obvious variation that may be performed and utilized as desired.)

Applicant is notified that the descriptions of data manipulates neither the system nor the process being performed, and therefore does not move to distinguish over prior art


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giera(US 2015/0039454 A1) and Jacobs (US 2017/0237554 A1) and teach the checking of policies before a transaction is completed on the sender’s side.
Coinbase (“What is a smart contract”) teaches the usage of smart contracts, e.g. policy enforcement in transactions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.